Opinion by Freedman, J.; Sedgwick, Ch. J., concurred. The order appealed from affirmed, with costs, unless the defendant within twenty days after the service of a copy of the order to be entered hereon, pay to the plaintiff alimony since the day of the trial of' the special issues, at the rate of eight dollars per week, and a counsel fee of two hundred and fifty dollars, and give a written stipulation to proceed to trial at the next term of the court without fail; in which cáse the order is reversed and a new trial granted, and the case set down for trial for the first Monday of January, 1882, without further notice.